ORDER
Dominique Youakim filed a notice of appeal challenging the district court’s grant of summary judgment against him on his employment discrimination claim. His appellate brief, however, focused not on the grant of summary judgment, but rather on the court’s pretrial discovery rulings.
Federal Rule of Civil Procedure 3(c)(1)(B) requires that a notice of appeal “designate the judgment, order, or part thereof being appealed.” The notice of appeal designated only the grant of summary judgment as being appealed, but we are unable to discern any argument in Youakim’s briefs that takes issue with the district court’s judgment. Although we liberally construe filings by pro se litigants, we must still be able to ascertain the arguments a litigant raises. Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir.2001). Further, Youakim neglected to provide citations to the record or to relevant authority to support his general assertions of error. See Fed. R.App. P. 28(a)(9); Anderson 241 F.3d at 545-46. For all these reasons we dismiss his appeal.
DISMISSED.